UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

            - V,   -                                               ORDER

JEAN-CLAUDE OKONGO LANDJI,                                  (Sl) 18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a conference to discuss Defendant Landji's request

for new counsel will take place on January 24, 2020 at 12:45 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January3, 2020
                                                  SO ORDERED.




                                                  United States District Judge
